Title: To James Madison from Levett Harris, 24 April 1808
From: Harris, Levett
To: Madison, James



Sir,
St. Petersburg 12/24, April 1808

I refer you to the inclosed Copies of my last.  I have now the honor to transmit You the annexed Copy of a Note I yesterday received from the Minister of Foreign Affairs, by which it will be Seen, that Similar measures to those taken by France with respect to Neutral Vessels trading to British Ports, have been adopted here.
The entire uncertainty of any of my letters now reaching You, & the peculiar State of the times, render it prudent that I Should withhold any Comments upon this late proceeding, were it even necessary, as well as to forbear Communicating You any other information of what may be transpiring here than such as should Appear immediately to interest us.  I have the honor to be, with great Respect, Sir, Your Most Obedient servant,

Levett Harris.

